Title: To John Adams from Samuel Tucker, 11 February 1791
From: Tucker, Samuel
To: Adams, John



Sir
Marblehead Febry. 11 1791.

I Yesterday receiv’d Your very Polite Letter by which I think myself highly Honour’d on this reception, from so great a Character, and shall strictly attend to the Purport thereof. As it is Probable their will be more Cutters than one station’d on our Coast the sea port being so Extensive, I should be glad of such a command should this not be, Please to offer me a Candidate to the President, to any Post or office You may think me qualified for and be assur’d that no Gentleman, while I have Existence shall have the least reason to reflect on themselves, from any Recommendation they may be pleas’d to give me,  though I sometimes think seriously on my being by our Governor and Genl. Lincoln omitted, in their Letters: they wrote for Candidates, and my not knowing anything of the cutters being Built, or I should have made an early application for the Cutter in this State, as my claim was so just ‘tho never desirous of holding any Post in Public service was it not meritted.
I shall take Particular care to give Mr. John Q Adams the Journal you mention myself in the course of the next Week; and must say Your very favourable expressions shall be ever gratefully acknowledg’d by, / Sir your most Obedient and very / Humble Servant

Samuel Tucker.